Citation Nr: 1447484	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  09-43 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left eye problem with operation (blind), to include as secondary to diabetes mellitus, type II.  

2.  Entitlement to service connection for a left eye problem with operation (blind), to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to November 1978 and from January 1980 to December 1995.

These matters come before the Board on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In a May 2007 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a left eye problem with operation (blind); the Veteran did not perfect an appeal of that decision, and the decision became final.

2.  Evidence received since the May 2007 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left eye problem with operation (blind), to include as secondary to her service-connected diabetes mellitus, type II.

3.  There is competent and credible unfavorable medical opinion evidence against the claim and competent and credible favorable medical opinion evidence in favor of the claim in regard to whether the Veteran's left eye problem with operation (blind) is secondary to service-connected diabetes mellitus, type II and hypertension; reasonable doubt is resolved in favor of the Veteran.  


CONCLUSIONS OF LAW

1.  The May 2007 rating decision, which denied the Veteran's claim of entitlement to service connection for a left eye problem with operation (blind), is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left eye problem with operation (blind).  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  The Veteran's left eye problem with operation (blind) is proximately due to, or the result of, service-connected diabetes mellitus, type II and hypertension.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board considered the regulations pertaining to VA's statutory duty to notify and assist the Veteran with the development of facts pertinent to her claim.  Given the favorable action taken herein below, the Board finds that no further assistance in developing the facts pertinent to the Veteran's claim is required at this time.

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  New and Material Evidence 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

The Veteran filed a claim to reopen her claim of entitlement to service connection for a left eye problem with operation (blind) in November 2007.  In the April 2008 rating decision, the RO determined that new and material evidence had not been submitted to reopen the claim, and continued the previous denial.  Despite the determination reached by the RO with respect to the claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of previously denied claims.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The evidence received subsequent to the May 2007 rating decision that denied the Veteran's claim of service connection includes, in relevant part: private treatment records, VA treatment records reflecting the Veteran's treatment for her eye condition and her diabetes mellitus type II, reports of VA examinations, and statements from the Veteran.  Additionally, since the previous denial of service connection for left eye problem with operation (blind), the Veteran has been granted service connection for diabetes mellitus and hypertension.  The reports of VA examination also provide some evidence that the Veteran's eye condition may be related to her diabetes mellitus, type II.  

In this case, the Veteran's claim was originally denied, in part, because her eye condition was not shown to be a result of or related to her period of active service.  Additionally, while the Veteran contended that her eye condition was related to her diabetes mellitus, type II, at the time of her original denial, the Veteran's diabetes had not been related to service.  Thus, a claim based on a secondary theory of entitlement was not for application.  However, as noted above, since the May 2007 denial of service connection, the Veteran has been granted service connection for her diabetes mellitus, type II.  Additionally, evidence received since the original denial includes evidence that the Veteran's eye condition may be related to her diabetes.  The Board finds that the submission of this information is new, as it has not previously been associated with the record.  The evidence is also material, because it relates to an unestablished fact necessary to substantiate the claim.  Specifically, the evidence raises a reasonable possibility that the Veteran's left eye problem with operation (blind) is related to a service-connected disability-diabetes.  

Accordingly, the Board finds that new and material evidence has been submitted, and the Veteran's claim for entitlement to service connection for a left eye problem with operation (blind) will be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

II.  Service connection

In order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Service connection is also warranted for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Service connection can also be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder. Allen v. Brown, 7 Vet. App. 439 (1995).

There is conflicting medical opinion evidence of record as to whether the Veteran's left eye problem with operation (blind) is proximately due to, or the result of, the Veteran's service-connected diabetes mellitus, type II.  The Board must therefore weigh the credibility and probative value of these opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

Private treatment records received in December 2006 indicate that the Veteran was initially seen for her eye symptoms in December 2005, due to her spontaneous hemorrhage that occurred in her left eye.  She was treated with an intraocular injection of Avastin in December 2005 to involute the neovacular process.  Then, at a follow up in January 2006, the Veteran was scheduled for a pars plana virectomy, endophotocoagulation, and membrane peeling to clear the blood.  After that, the Veteran developed a retinal detachment in March 2006.  The December 2005 treatment note indicates that the treating physician could not provide a definitive diagnosis of the cause of the vitreous hemorrhage in the left eye, "except to suggest that it was intravitreal extension of the subretinal bleeding."  The clinician went on to state that given the "completely normal appearing right fundus and her age and racial background" he could "only suggest that PUBS (or Idiopathic Polypoidal Choroidopathy) is not an unreasonable guess."  

The Veteran submitted a statement from her VA physician, dated December 2008.  In the letter, the physician stated that the Veteran's eye condition is "most likely a result of the diabetes."  The physician did not provide a rationale.

In March 2011, the Veteran was provided a VA examination to determine whether her left eye problem with operation (blind) is related to her service-connected diabetes mellitus, type II.  The examiner reviewed the treatment records from the Veteran's private treating physicians regarding her eye condition.  The examiner opined that the Veteran's left eye problem with operation (blind) is less likely than not related to an in-service event, service-connected hypertension, or service-connected diabetes.  By way of rationale, the examiner state that hypertension and diabetes are associations with polypoidal choroidal vasculopathy because these conditions may lead to vascular insult of the choroidal bed, which may precipitate the condition.  However, the examiner explained that the claimant's records do not note any clear etiology of the choroidal neovascular membrane.  The diagnosis, the examiner explained, indicates that the condition can occur without a known cause.  The examiner went on to state that the Veteran's race and family history of bleeding behind the eyes predispose her to developing the condition.  Furthermore, the examiner wrote that there was no retinal vascular damage noted due to diabetes or hypertension at any visit, which goes against damage to the chroidal vascular bed from these causes.  The examiner went on to note that the Veteran's blood pressure in November 2005 was noted to be 183/61.  Significantly, the examiner indicated that "[e]ven in the uncertain event that the cause of her subretinal hemorrhage was related to blood pressure, it would be more likely related to her blood pressure increase following her service."   The Board notes that the Veteran has also been granted service connection for hypertension, and thus, the examiner's opinion provides a potential link between the Veteran's eye condition and her service-connected hypertension.  

The Veteran was provided another VA examination in September 2012.  The examiner noted the Veteran's diagnoses related to her left eye and the Veteran relayed the history of her condition to the examiner.  The examiner opined that it is at least as likely as not that the diagnosed condition is related to the diabetes because "hemorrhaging within the eye is not uncommon in diabetics" and that in this case, the hemorrhaging appeared to have started around the time that the left eye problems arose.  The Board recognizes that the September 2012 VA examiner did not have access to the claims file.  This examination was predicated on an interview with the Veteran regarding her symptoms as well as a physical examination and diagnostic testing.  However, a review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a veteran for a long period of time or through a factually accurate medical history reported by a veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (mere fact examiner did not review claims file does not render an examination inadequate when report shows the examiner is familiar with the claimant's medical history).  The Veteran provided the examiner a factually accurate medical history.  Therefore, the examiner had knowledge of  relevant facts regarding the Veteran's medical history in addition to knowledge of the nature of the disability by virtue of the extensive physical examination.   

Given the above, the Board finds that there is competent and credible unfavorable medical opinion evidence against the claim and competent and credible favorable medical opinion evidence in favor of the claim.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  Reasonable doubt is resolved in favor of the Veteran.  Accordingly, service connection for a left eye problem with operation (blind) secondary to service-connected diabetes mellitus, type II and hypertension is warranted. 

ORDER

Service connection for a left eye problem with operation (blind) as proximately due to, or the result of, service-connected diabetes mellitus, type II and hypertension is granted. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


